DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/21/22 have been fully considered but they are not persuasive.
Applicant argues that Horling does not anticipate “selecting a particular state of the bot from the plurality of states based on analyzing the user information…assigning the particular state to the bot, the particular state being associated with a particular message”.   Applicant argues that the user state is not the same as “the particular state of the bot”.  While the Office concludes that the user state affects the bot replies, nothing in Horling supports the conclusion that the bot is assigned a state that has a corresponding message.  Horling is silent on the initial selection of the state of the bot and the assigning of the particular state of the bot.
The examiner respectfully disagrees.  Horling teaches “the chatbot may output a statement formed from a plurality of candidate words, phrases, and/or statements based on the stored indication of the state expressed by the user” - see abstract.  Therefore, the state of the user is stored by the chatbox and used to select a message based on the user interaction.  The replies of the chatbox are based on a stored state from user interactions.  Therefore, it is clear that this state is “assigned” to the chatbox (i.e., bot).   Horling also teaches, in figure 7, that the states can be stored as strong negative, negative, neutral, positive, and strong positive (selecting a particular state from the plurality of states).  Therefore, based on the broadest reasonable interpretation of the claims, Horling meets the instant claim limitations.  
Claim 25 is allowable based on the newly added claim amendments.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 26, 27, 29, 30, 33, 34, 36, 39, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horling et al. (US 2018/0090137).
Regarding claims 21, 30, and 36, Horling teaches methods (and an associated system), comprising:
Initiating a session between a bot and a computing device associated with a user, the bot being associated with a plurality of states and each of the plurality of states having an associated message (Session between user and chatbot.  Emotions (i.e., states) associated with message) – see [0003] figure 7.
Receiving, from the computing device associated with the user, user information associated with the user (Receive textual input from user) – see figure 6 #662.
Selecting a particular state of the bot from the plurality of states based on analyzing the user information, wherein each of the plurality of states defines corresponding messages for the bot to provide to the user to facilitate performing a task (Semantically process textual input to determine user state (which affects bot replies, and therefore can be interpreted as bot state as well). Output statement formed based on stored indication of user state) – see figure 6 #664, #670, and figure 7.
Assigning the particular state to the bot, the particular state being associated with a particular message (Output statement formed based on stored indication of user state (which affects bot replies, and therefore can be interpreted as bot state as well)) – see figure 6 #670 and figure 7.
Causing an interaction between the bot and the computing device associated with the user based, at least in part, the particular state and the particular message (Output statement formed based on stored indication of user state) – see figure 6 #670 and figure 7.

Regarding claims 26, 33, and 39, Horling teaches that the user information includes spoken dialogue information (Spoken or voice input) – see [0002].

Regarding claims 27, 34, and 40, Horling teaches that assigning the particular state to the bot occurs prior to initiating a dialog session with the user via the computing device associated with the user, wherein the dialog session is associated with corresponding messages of the particular state assigned to the bot (State can be determined in prior sessions and used for later use in later sessions. (Output statement formed based on stored indication of user state) – see [0002], figure 6 and figure 7.

Regarding claim 29, Horling teaches that assigning the particular state to the bot comprises skipping a preliminary state of the bot in order to assign the particular state of the bot (State can be determined in prior sessions and used for later use in later sessions) – see figure 6 and [0002].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Horling et al. (US 2018/0090137) in view of Dey et al. (US 2019/0166070).
The teachings of Horling are relied upon for the reasons set forth above.
Regarding claims 22 and 23, Horling does not teach receiving additional user information based on the interaction or causing the bot to perform a particular action based, at least in part, on the additional user information.
Dey teaches a conversation agent that uses eye gaze and facial expressions to determine emotions and interest of a user and providing a text based response in view of the emotion and concept of interest – see abstract, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Horling by receiving additional user information and performing actions based on that information, in order to more effectively meet the needs of the user, based upon the beneficial teachings provided by Dey.  These modifications would result in increased customer satisfaction.

Regarding claim 32, and 38, Horling does not teach determining a context of associated with the user information.
Dey teaches a conversation agent that uses eye gaze and facial expressions to determine emotions and interest of a user (eye gaze = user information, context = interest) and providing a text based response in view of the emotion and concept of interest – see abstract, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Horling by determining a context associated with the user information, in order to more effectively meet the needs of the user, based upon the beneficial teachings provided by Dey.  These modifications would result in increased customer satisfaction.

Claims 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Horling et al. (US 2018/0090137) in view of Steiner et al. (EP 3,211,840).
The teachings of Horling are relied upon for the reasons set forth above.
Regarding claims 28 and 35, Horling does not teach that a quantity of user information provided to the bot is based, at least in part, on a trust level associated with the bot.
Steiner teaches that a privacy setting of a user may determine whom the information associated with the user may be shared with (user info).  Bot commands related to the context of the message thread may be suggested...a bot for a movie service have been suggested in response to message thread referencing going to a movie (service parameters). Bot service may be prevented from receiving any message content not specifically marked for the bot (what user info to include) as to avoid violating the privacy of the message thread (trust level of bot)) — see [0056] and [0121].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Horling by providing a quantity of user information to the bot based on a trust level associated with the bot, in order to protect user privacy, based upon the beneficial teachings provided by Steiner.  These modifications would result in increased security.

Claims 24, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Horling et al. (US 2018/0090137) in view of Jacobson (US 2018/0316630).
The teachings of Horling are relied upon for the reasons set forth above.
Regarding claims 24, 31, and 37, Horling does not teach assigning the bot an initial state prior to assigning the bot the particular state.
Jacobson teaches that chatbots are widely used as part of messaging platforms, entertainment websites, and for customer service.  It is well known that chatbots start in an initial state and then traverse additional chatbot states – see [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Horling by starting with an initial state prior to assigning the bot the particular state, in order to gain information for the correct state, based upon the beneficial teachings provided by Jacobson.  For example, Horling would start in a neutral emotional state, and then once emotion is determined (if there is no past state saved, for example), the state could change to the proper emotion.  These modifications would result in increased customer satisfaction.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495